Citation Nr: 0418991	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel








INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claim seeking 
entitlement to service connection for hepatitis C.  


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted. Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  
  
To fully comply with the VCAA requirements, the RO must 
satisfy the following four requirements.  First, the RO must 
inform the claimant of the information and evidence not of 
record that is necessary to substantiate the claim.  Second, 
the RO must inform the claimant of the information and 
evidence the VA will seek to provide.  Third, the RO must 
inform the claimant of the information and evidence the 
claimant is expected to provide.  Finally, the RO must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).





In this case, although the RO mailed the veteran a letter 
dated December 2001 informing him of some of the VCAA 
requirements, the veteran has not been made aware of all 
notice and duty-to-assist provisions of VCAA.  Therefore, the 
RO must inform the veteran of the information and evidence 
not of record that is necessary to substantiate his claim for 
entitlement to service connection for hepatitis C.

In addition, in a letter dated November 2000, the veteran 
indicated that he wanted to request his bloodwork test 
results from Thumb Correctional Facility in Lapeer, Michigan.  
Although the RO requested medical records from this facility 
in August 2001 and immediately informed the veteran of the 
request, it does not appear that follow-up efforts were made 
regarding the availability of the requested records.  The RO 
shall follow-up and obtain the veteran's medical records from 
his stay at Thumb Correctional Facility in Lapeer, Michigan.  

Also, although the veteran returned a signed consent form 
authorizing the release of his medical records, it does not 
appear that records were requested from Correctional Camp 
Cusino in Shingleton, Michigan.  The RO shall request and 
obtain the veteran's medical records from Correctional Camp 
Cusino in Shingleton, Michigan.    

Furthermore, it appears that the veteran may have medical 
records relevant to his claim, from his stay at Pugsley 
Correctional Facility in Kingsley, Michigan.  A consent form 
returned by the veteran does not appear to properly identify 
the above facility.  Additional efforts shall be made by the 
RO to obtain a properly completed and signed consent form 
(including dates of incarceration) authorizing the release of 
medical records from Pugsley Correctional Facility.

Last, in a letter dated April 2001, the veteran indicated 
that he first found out about his hepatitis C condition while 
at Oxford Federal Prison in Wisconsin, in either 1994 or 
1995.  His substantive appeal indicated a hepatitis C 
diagnosis perhaps later in 1996 or 1997.  Additional efforts 
shall be made by the RO to clarify dates of incarceration and 
obtain a signed consent form from the veteran authorizing 
release of medical records from this facility.

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO should communicate to the 
veteran, pursuant to the VCAA, all 
information and evidence that is 
necessary to substantiate his claim for 
service connection for hepatitis C.

2.  The RO shall follow-up and obtain 
bloodwork and other medical records from 
the veteran's stay at Thumb Correctional 
Facility, in Lapeer, Michigan.    

3.  The RO shall request and obtain 
medical records from the veteran's stay at 
Correctional Camp Cusino in Shingleton, 
Michigan.

4.  Additional efforts shall be made to 
obtain a properly filled out and signed 
consent form authorizing release of the 
veteran's medical records from Pugsley 
Correctional Facility in Kingsley, 
Michigan.  The veteran shall identify his 
dates of incarceration.  

Upon receipt of the consent form, the RO 
shall request and obtain medical records 
from Pugsley Correctional Facility in 
Kingsley, Michigan.

5.  Additional efforts shall be made to 
obtain a signed consent form authorizing 
release of the veteran's medical records 
from Oxford Federal Prison, in Wisconsin.  
The veteran shall identify the dates of 
incarceration.




Upon receipt of the signed consent form, 
the RO shall request and obtain these 
medical records from Oxford Federal 
Prison, in Wisconsin. 

6.  If medical records regarding any of 
the above requests can not be obtained, 
the veteran shall be informed and asked to 
assist in providing any further 
information to help obtain the requested 
medical records.

7.  Upon completion of the development 
above, the RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for hepatitis C.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to service 
connection for hepatitis C, which includes 
a summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




